Citation Nr: 1311730	
Decision Date: 04/09/13    Archive Date: 04/19/13

DOCKET NO.  12-03 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral knee disabilities.

3.  Entitlement to special monthly compensation based on the need for regular aid and attendance or housebound status.


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant, R.H., and T.H.

ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran (appellant) had no active service, but had inactive service in the Army National Guard of Missouri from August 1956 to April 1959.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the RO in St. Louis, Missouri, which denied the above claims.  The Veteran relocated and his claim is now being addressed by the RO in Muskogee, Oklahoma.  The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The Veteran testified before the undersigned at a June 2012 videoconference hearing.  A transcript has been associated with the file.  At the hearing, the Veteran submitted additional evidence which had not been considered by the RO.  The Veteran has waived RO consideration of that evidence.  The Board may consider the appeal.  See 38 C.F.R. § 20.1304(c) (2012).

The Veteran's July 2011 Notice of Disagreement stated that he wanted to file a new claim for unemployability because he was too disabled by his injuries to be able to seek gainful employment.  That claim was denied in a November 2011 rating decision.  The Veteran was notified of the rating decision in November 2011.  He did not initiate an appeal within one year.  The Board will not address TDIU further.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has a current bilateral sensorineural hearing loss disability.  

2.  Symptoms of a hearing loss disability were not chronic during service.

3.  Symptoms of a hearing loss disability were not continuous since service.

4.  Bilateral hearing loss did not manifest to a compensable degree within one year of service separation.

5.  The Veteran's bilateral hearing loss disability is not causally or etiologically related to in-service noise exposure, to include rifle fire.

6.  The Veteran has current osteoarthritis and psoriatic arthritis of the bilateral knees.

7.  Symptoms of bilateral knee arthritis were not chronic during service.

8.  Symptoms of bilateral knee arthritis were not continuous since service.

9.  The Veteran had less than 90 days service.

10.  The Veteran's bilateral knee osteoarthritis and psoriatic arthritis are not causally or etiologically related to an in-service event, injury, or disease.

11.  The Veteran is not blind or a patient in a nursing home and his service connected tinnitus does not render him unable to care for most of his daily personal needs or to protect himself from the hazards and dangers incident to his daily environment without the assistance of others.

12.  The Veteran is service connected for bilateral tinnitus, rated as 10 percent disabling.

CONCLUSIONS OF LAW

1.  The Veteran's bilateral hearing loss was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2012).

2.  The Veteran's bilateral knee osteoarthritis and psoriatic arthritis were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).

3.  The criteria for special monthly compensation due to the need for regular aid and attendance or housebound status are not met.  38 U.S.C.A. §§ 1114(l), 5107 (West 2002); 38 C.F.R. §§ 3.350, 3.352(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for service connection and special monthly compensation.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Compliance with the first element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  A March 2011 letter fully satisfied the duty to notify provisions prior to initial adjudication of the Veteran's service connection claims in May 2011.  See id.  The March 2011 letter also satisfied the duty to notify provisions for the special monthly compensation claim.  See id.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

The Veteran was afforded a May 2011 fee-basis medical examination to obtain an opinion as to whether his bilateral hearing loss was the present during service or the result of in-service noise exposure, to include rifle fire.  This opinion was rendered by a medical professional following a thorough examination and interview of the Veteran and review of the claims file.  The examiner obtained an accurate history and listened to the Veteran's assertions.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  See Nieves-Rodriguez.  

The Veteran was not afforded a VA examination in association with his bilateral knee or special monthly compensation claims.  The Veteran has two arthritic conditions effecting his knees, psoriatic arthritis and osteoarthritis.  The psoriatic arthritis was not identified prior to 2010 and there is no evidence, lay or medical, relating it to service, placing onset during service, or supporting continuity of symptoms since service.  The Veteran has not presented a facially valid claim as to left knee osteoarthritis.  He has not presented an account of in-service arthritis, continuity of symptoms since service, or an in-service event, injury or disease to which his current left knee osteoarthritis may be related.  As will be discussed at greater length below, the Board has rejected the Veteran's account of a right knee injury during his National Guard service.  This has lead to the rejection of the only medical opinion in favor of the claim.  A June 2010 private medical evaluation provides sufficient evidence to decide the claim.  Thus, a VA examination and medical opinion is not necessary to a decision in this case.  See McLendon, 20 Vet. App. at 81-82.  

The Veteran's special monthly compensation claim is dependent on the bilateral knee service connection claim.  As the Board has denied service connection for the bilateral knees, his only service connected disability is bilateral tinnitus.  As will be discussed, his contentions do not involve tinnitus at all.  There is no lay or medical evidence to suggest that special monthly compensation is warranted on the basis of tinnitus.  A remand to provide a VA examination would serve no useful purpose and would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

Service Connection

The Veteran contends that he has bilateral hearing loss and bilateral knee disabilities as a result of service in the Missouri Army National Guard.  For the reasons that follow, the Board concludes that service connection is not warranted.

Veterans are entitled to compensation from VA if they develop a disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131.  The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  Id.; see also 38 C.F.R. § 3.1(d). 

The definitional statute 38 U.S.C. § 101(24), makes a clear distinction between those who have served on active duty, those who have served on active duty for training, and those who have served on inactive duty for training.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  In order to establish basic eligibility for veterans benefits, the appellant must first establish that he became disabled from a disease or injury incurred or aggravated in the line of duty during a period of active duty for training, or that he became disabled from an injury incurred or aggravated in the line of duty during a period of inactive duty for training.  See Paulson, 7 Vet. App. at 470.  The Veteran has been granted service connection for tinnitus based on his period of service with the Missouri Army National Guard.  Thus, he is a "veteran" and eligible for benefits.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The Veteran's claim triggers three theories of entitlement, as a chronic disease under 38 C.F.R. § 3.309(a) manifesting during service or continuously since service, as a chronic disease manifest to a compensable degree within one year of service, and direct service connection based on a nexus between the current disability and an in-service incurrence event, injury, or disease.  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  

In the alternative, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and other organic diseases of the nervous system (including sensorineural hearing loss) become manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The Veteran's service records show that he had inactive service in the Missouri Army National Guard.  His NG Form 23 shows that he had 21 drill points and 10 Member of National Guard points between August 1956 and April 1957, for a total of 31 inactive duty points.  He had no active duty or active duty training.  In April 1957, the Veteran was transferred to the Inactive National Guard.  His NG Form 22 Report of Separation and Record of Service shows he had an honorable discharge from the Missouri Army National Guard having no military qualifications and no decorations, citations, medals, badges, commendations or campaign ribbons.  The Veteran had no retirement credits earned, with the section stricken through.  The Veteran was given a discharge for an incompatible occupation.  He was transferred to the U.S. Army Reserve to complete his obligation.  The Board finds that the Veteran did not have 90 continuous days of service.  The one year presumption is not for application in this case.  

The Veteran, R.H., and T.H. have not claimed to have any expertise in medicine by training or experience.  Review of the claims file does not reveal any medical expertise possessed by any of the three.  The Veteran, R.H., and T.H. are, therefore, lay witnesses.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  


Service Connection for Bilateral Hearing Loss

Impaired hearing will be considered a disability for VA purposes when the thresholds for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; the thresholds for at least three of these frequencies are 26 decibels or more; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2012).  

During a fee-basis evaluation in May 2011, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
55
80
90
LEFT
45
40
60
100
100

Speech audiometry revealed speech recognition ability of 96 percent in both ears.  The Veteran has a bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.

In this case the Veteran has been diagnosed with bilateral sensorineural hearing loss.  The disability is a "chronic disease" listed under 38 C.F.R. § 3.309(a) as an other organic disease of the nervous system; therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Board considers first whether the hearing loss had sufficient manifestations to be "chronic" during service or whether it has been continuously present since service.  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran contends that he has bilateral hearing loss as a result of noise exposure during basic training in the National Guard.  He testified that he fired M-1 rifles on several occasions and that his hearing has diminished over time.  He also reported duty as a radio operator in the National Guard.  He testified that he first noticed that people would have to speak up to him and that he had more trouble hearing women and children than men.  The Veteran testified that he first went to see a doctor about his hearing loss in the late 1990's.  He indicated that the doctor did not relate the hearing loss to service.  

The Veteran underwent an August 1956 entrance to service physical examination.  He denied ear, nose, or throat trouble on his report of medical history.  His ears were normal on clinical evaluation.  He scored 15/15 bilaterally on whispered voice testing.  Audiometric testing was not performed.  There is no record of a separation from service physical examination.

The Veteran described his post-service noise exposure history at the May 2011 examination.  He worked in farming, crop and dairy, for 36 years without hearing protection.  He participated in shooting without hearing protection.  He used power tools without hearing protection.  

As mentioned, the Veteran's service records show that he had inactive service in the Missouri Army National Guard.  His NG Form 23 shows that he had 21 drill points and 10 Member of National Guard points between August 1956 and April 1957, for a total of 31 inactive duty points.  He had no active duty or active duty training.  In April 1957, the Veteran was transferred to the Inactive National Guard.  His NG Form 22 Report of Separation and Record of Service shows he had an honorable discharge from the Missouri Army National Guard having no military qualifications and no decorations, citations, medals, badges, commendations or campaign ribbons.  The RO has granted service connection for bilateral tinnitus.  The May 2011 fee-basis examination report indicates that the Veteran did have some "relatively sporadic" noise exposure during National Guard service.  The Board finds that the Veteran had some level of noise exposure in service.  

The Veteran's son, R.H., also testified.  He stated that he was born in 1972 and that his father had always had trouble hearing.  Specifically, the Veteran had had trouble talking on the phone and had the television turned up louder than normal.  R.H.'s wife, T.H., also testified but did not offer evidence regarding hearing loss.

The Board finds that the hearing loss disability was not chronic during service and was not continuously present since service.  The Veteran had very limited service, only 31 days, none active.  He failed to achieve any qualifications, including weapons qualifications, in that time.  Mere exposure to hazardous noise levels does not necessarily mean that the Veteran had sensorineural hearing loss at the time or that he would develop sensorineural hearing loss over time.  His actual testimony on this point was vague, stating that he had noise exposure in the National Guard, but describing his hearing loss as coming on gradually over time.  Furthermore, although he is competent to report a subjective diminution of hearing acuity, hearing acuity may shift within the "normal" range without representing abnormal hearing.  See Hensley.  The Veteran then spent the next 36 years in a noisy occupation.  He denied using hearing protection in that time.  R.H.'s testimony was that the Veteran had difficulty hearing for the whole of R.H.'s life, but R.H. was not born until 13 years after the Veteran's separation from the Army National Guard.  The Veteran had been engaged in farming for over a decade before R.H.'s birth.  R.H.'s testimony is of limited probative value as both date to a period long after the Veteran had additional, significant, post-service noise exposure.  Thus, the Board finds that symptoms of a hearing loss disease were not chronic during service.  Symptoms of a bilateral hearing loss were not continuous since service.  The Board concludes that service connection for bilateral hearing loss as a "chronic disease" is not warranted.  

Where service connection is not warranted for a "chronic disease," service connection may be established on a direct basis.  Direct service connection generally requires competent and credible evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Although the Veteran has a current bilateral hearing loss disability and had some level of noise exposure during service, the two are not necessarily related.  

The May 2011 examination report contains an opinion against this claim.  The examiner noted that the hazardous noise exposure was "relatively sporadic."  The examiner opined that the Veteran's bilateral hearing loss was less likely the result of in-service noise exposure and that the noise exposure from his farming occupation was much longer and likely more significant that weapons fire.  The May 2011 fee basis opinion identified the post-service noise exposure as an intercurrent cause of the present disability.  

The Board finds that the preponderance of the evidence is against a nexus between the Veteran's current bilateral hearing loss disability and the claimed in-service disease or injury.  The Veteran has a current hearing loss disability, as discussed above.  He is competent to allege that he was around M1 fire without hearing protection during service.  He is also competent to report his post service occupation, that he used firearms recreationally, that his hearing declined gradually over time, and that he did not use hearing protection post service.  The Veteran is, however, a lay witness.  See Jandreau.  He is competent to offer his sense memories of hearing acuity diminishing over time.  He is not competent to indicate whether his hearing acuity crossed into an abnormal range during service.  He is also not competent to opine whether gradual diminution of hearing acuity in the decades that followed service was the result of in-service noise exposure or something else.  He is not competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current hearing loss disorder because he does not have the requisite medical knowledge or training. See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The Veteran testified that he saw a doctor in the late 1990's but that the doctor did not offer an opinion regarding the likely etiology of his hearing loss.  The May 2011 fee basis examination opinion is the only competent opinion on point in the record.  That opinion indicated that the current bilateral hearing loss was not at least as likely the result of in-service noise exposure.  This opinion was offered based entirely on the Veteran's lay account of his symptoms.  Taken as a whole, the competent medical evidence is against nexus and the lay evidence is not competent on nexus; the Board concludes that service connection is not warranted on a direct basis.  See Shedden.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's bilateral hearing loss claim on all raised bases of entitlement.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Bilateral Knee Disabilities

A June 2010 medical evaluation report shows that the Veteran was found to have osteoarthritis of both knees by x-ray.  He was also found to have psoriatic arthritis.  Arthritis is a "chronic disease" under 38 C.F.R. § 3.309(a).  The current disability element is also established under 38 C.F.R. § 3.303(d).  See Shedden.  

Psoriasis is a class of dermatoses.  Dorland's Illustrated Medical Dictionary 1570 (31st ed. 2007).  Psoriatic arthritis is an arthritis pertaining to psoriasis.  Id., at 1571.  The Board notes that the Veteran has not alleged and the record does not otherwise show the presence of skin symptoms during service or chronically present skin symptoms in the decades since the Veteran's separation from service.  A June 2010 evaluation report indicates that the Veteran developed a scaly rash in February 2010 which led to the diagnosis of psoriasis.  The Veteran's primary contention is that he injured himself during service which led to the development of arthritis.  There is no argument or discussion regarding psoriatic arthritis being the result of an injury or disease occurring during service.  There being no contention of psoriatic arthritis manifesting during service, continuously since service, or otherwise as a result of service, the Board finds that the preponderance of the evidence is against the claim on this basis.  Service connection for psoriatic arthritis is denied.  See 38 C.F.R. § 3.303(b), (d).  

Osteoarthritis "is a noninflammatory degenerative joint disease seen mainly in older persons, characterized by degeneration of the articular cartilage, hypertrophy of bone at the margins, and changes in the synovial membrane."  Dorland's Illustrated Medical Dictionary 1365 (31st ed. 2007).  

In his February 2011 claim, he stated that he hurt his knee while in the Army.  He reported that he was given a medical discharge and that he traveled to Fort Leavenworth, Kansas, for evaluation in 1957.  He claimed that he was told he would not get over the problem.

In his July 2011 Notice of Disagreement, the Veteran indicated that he had hurt his knees, predominantly his right knee, playing football in high school.  He claimed that he aggravated his knee injury in the National Guard jumping from the back of a 2 1/2 ton truck.  He was wearing a combat load of gear, and, when he hit the ground, his right knee gave-out.  He was able to pop him knee back into place and continue without going to a medic.  He recalled that this occurred during summer camp in the years of 1957 or 1958.  The Veteran repeated his contentions in his February 2012 VA Form 9.

The Veteran testified before the undersigned regarding a knee injury he alleged he incurred after jumping off the back of a truck in the National Guard.  His testimony concerned only the right knee.  He also indicated that he had injured his right knee prior to service but omitted the left knee from that discussion.  The Veteran denied undergoing an induction physical examination.  He testified that he was at basic training when the injury occurred.  He also testified that he attempted to join the Army on an active duty basis in 1960 and that he was medically disqualified because of the right knee disorder.  

The Board notes that R.H. and T.H. provided some testimony regarding the severity of the bilateral knee disorders but did not testify as to their incurrence, onset, or continuity in the years after service.  For the reasons given above, they are not competent to report anything out of their direct observation of the Veteran until 1972 at the earliest.  Their testimony is of little probative value here.  

A June 2010 evaluation by an orthopedics and arthritis specialist contains a joint history, which began at age 17, when the Veteran claimed to have had a urinary tract infection treated with a sulfa drug.  Right after that, his knees were swollen, painful, and warm.  He reported that he continued to have problems with both knees.  He developed foot problems in the 1970's and had surgery.  He fractured his left ankle jumping off a tractor.  He reported morning stiffness in his knees for an hour at that time.  The diagnoses included osteoarthritis of the knees and post traumatic osteoarthritis of the left ankle.  The Veteran did not report a remote history of knee injuries, such as jumping off the back of a 2 1/2 ton truck in the National Guard.  

The Veteran obtained a June 2012 opinion from a Dr. W. in support of his claim.  This opinion discusses only the right knee.  The doctor indicated that the Veteran was under his care for chronic right knee pain.  The Veteran related a history of first injuring his right knee while playing football in high school, with an additional injury in the military jumping off a truck while wearing full gear.  The Veteran had reported trouble with the knee ever since.  The doctor indicated that the knee condition was as likely as not the result of his injury in military training.  

Review of the record does not reflect any account of a left knee injury or a left knee chronic disease present during service or continuously symptomatic since service.  The Veteran himself reported preservice left knee injury playing football, not an inservice injury.  The June 2010 evaluation dates left knee pain to treatment with sulfa drugs.  The Board notes that the Veteran's National Guard service began when he was 18, making the infection treatment at age 17 a preservice event.  A mere account of joint pain during service is not enough to identify the chronic disease during service.  See 38 C.F.R. § 3.303(b).  The Veteran is now over fifty years post service and has not provided a history of left knee arthritis manifested during service or in a time frame near to service.  He has provided a single account of continuing knee pain which was related to preservice treatment with sulfa drugs.  The preponderance of the evidence demonstrates that a chronic disease was not present during service or continuously present since service and that an in-service left knee event, injury, or disease did not occur.  The Board finds that service connection for left knee psoriatic arthritis and osteoarthritis must be denied on presumptive and direct bases.  See 38 C.F.R. § 3.303(b), (d).  The Board turns to consider the right knee disability claim.  

The Veteran's service personnel records weigh heavily against the Veteran's right knee claim.  As discussed above, the Veteran's service records show that he had only inactive service in the Missouri Army National Guard.  His NG Form 23 shows that he had 21 drill points and 10 Member of National Guard points between August 1956 and April 1957, for a total of 31 inactive duty points.  He had no active duty or active duty training.  In April 1957, the Veteran was transferred to the Inactive National Guard.  His NG Form 22 Report of Separation and Record of Service shows he had an honorable discharge from the Missouri Army National Guard having no military qualifications and no decorations, citations, medals, badges, commendations or campaign ribbons.  

The Board notes that, generally, Reserve and Guard members without prior active service undergo a period of active duty for training (ACDUTRA), lasting from four to seven months.  See M21-1MR III.ii.6.2.a.  Moreover, a single year's National Guard service would typically result in 63 days service, 48 inactive, 15 active.  See M21-1MR III.v.4.C.12.a.  The 15 active duty points are generally awarded for participation at summer camps and similar extended duty periods.  See id.  

These entries invalidate the Veteran's statements contained in his service connection claim, Notice of Disagreement, and Substantive Appeal.  From the lack of any active duty points, the Board finds that the Veteran did not participate in a summer camp or extended duty period such as he described in his statements.  He could not have injured his right knee jumping out of a 2 1/2 ton truck during such a camp.  

The Veteran's testimony is also open to substantial doubt.  He testified that he did not have an induction physical examination, yet an August 1956 report of one is of record.  He claimed to have attended basic training, yet no schools were attended and he lacks the active duty training points that would support attendance at basic training.  The Board notes that he also testified that his National Guard unit was the 147th, when it was the 129th Field Artillery Battalion.  The Board finds his testimony to have little credibility.  

The Board also finds the June 2010 evaluation report to be highly probative.  The Veteran's left ankle osteoarthritis was found to be post traumatic, but not his knee osteoarthritis.  The absence of evidence may not generally be considered as substantive negative evidence.  See McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006); see also Forshey v. Principi, 284 F.3d 1335, 1363 (Fed. Cir. 2002) (en banc) (Mayer, C.J., dissenting) (distinguishing between the existence of negative evidence and the absence of actual evidence and noting that "[t]he absence of actual evidence is not substantive 'negative evidence' ").  In some situations, silence to a condition may be taken as proof that the doctor did not observe the symptom.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011).  Moreover, the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded.  See Fed. R. Evid. 803(7).  Here, when describing his knee history at the June 2010 evaluation, the Veteran omitted the National Guard injury.  The orthopedic specialist recorded what he considered an important detail, that the left ankle osteoarthritis was post traumatic but not the right knee osteoarthritis.  Based on the four corners of the June 2010 evaluation report, the absence of a notation that the Veteran injured his right knee by jumping off the back of a truck appears to be evidence that the Veteran did not report such an injury.  Similarly, the absence of a notation that the right knee osteoarthritis was post traumatic appears to be evidence that the orthopedist did not consider the right knee osteoarthritis to be post traumatic, particularly when the left ankle osteoarthritis was considered posttraumatic.  

The Board finds that the Veteran's statements and testimony are of no probative value.  He has been contradicted on too many details for the Board to accord his contentions any weight.  The Board notes that the June 2012 private opinion is based entirely on the Veteran's account.  The Board may reject a medical opinion that is based on facts provided by the Veteran which have been found to be inaccurate or because other facts present in the record contradict the facts provided by the Veteran which formed the basis for the opinion.  Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006).  As the Board has rejected the Veteran's account, the Board also rejects the opinion derived from it.  The June 2010 opinion that the right knee osteoarthritis was not post traumatic in nature weighs heavily against the Veteran's claim.  His account of a right knee injury and continuity of problems from service to the present is left unattached to a current disability.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's bilateral knee disability service connection claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Special Monthly Compensation Based on the Need for the Regular Aid and Attendance by Another Person or Based on Housebound Status

Entitlement to aid and attendance benefits is based on a showing that due to service connected disability, the claimant is (1) blind, or (2) a patient in a nursing home, or (3) requires the regular assistance of another person for most of the activities of daily living and for protection against the hazards or dangers incident to daily life.  38 C.F.R. §§ 3.350, 3.351 (2012).  

The elements considered in making a determination regarding the third basis for establishing entitlement to aid and attendance benefits include the inability, due to service- connected disability, to perform such tasks as to dress and undress oneself, to maintain ordinary cleanliness, to feed oneself, to attend to the wants of nature, or to have such physical or mental incapacity that the care or assistance on a regular basis of another person to protect the veteran from hazards or dangers incident to his daily environment is necessary.  38 C.F.R. § 3.352(a)(2012).  

The Board notes that the appellant is not blind.  The Veteran, R.H., and T.H. testified that he moved into an assisted living facility because of a fear of falling due to his knees.  The Board has concluded that service connection is not warranted for the Veteran's knee disabilities, as discussed above.  

The Veteran's only service connected disability is tinnitus.  He has not contended and the medical and lay evidence does not demonstrate that bilateral tinnitus require him to be a patient in a nursing home or require the regular assistance of another person for most of the activities of daily living and for protection against the hazards or dangers incident to daily life.  Accordingly, the claim for special monthly compensation based on the need for the regular aid and attendance by another person must be denied.  38 U.S.C.A. § 1114(l); 38 C.F.R. §§ 3.350, 3.352(a).

Special monthly compensation is alternatively payable for being permanently housebound by reason of a service connected disability or disabilities.  This requirement is met when the Veteran has a single service connected disability rated at 100 percent and (1) another service connected disability rated at 60 percent or more, or (2) is permanently housebound by reason of service connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i) (2012).  The housebound requirement is met when the veteran is substantially confined as a direct result of service connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities will continue throughout his or her lifetime.  Id.  

The Veteran, R.H., and T.H. testified that he moved into an assisted living facility because of his knees.  The Veteran is currently service connected for bilateral tinnitus, rated as 10 percent disabling.  The Board has denied his other claims for service connection above.  He does not have two service connected disabilities.  The criteria for housebound status based on separately ratable 100 and 60 percent disabilities cannot be satisfied as a matter of law.  The Board concludes that special monthly compensation is not warranted based on housebound status.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

As such, the Board finds that the preponderance of the evidence is against the Veteran's special monthly compensation claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).








	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for bilateral hearing loss is denied.

Service connection for bilateral knee disabilities is denied.

Special monthly compensation based on the need for regular aid and attendance or housebound status is denied.




______________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


